Citation Nr: 1343187	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-05 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a lung disorder, to include due to exposure to asbestos.


WITNESSES AT HEARING ON APPEAL

Appellant, A.B.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from April 1954 to April 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2013, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In November 2013, the Board received new VA treatment records.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2013).  In a written statement dated in November 2013, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung disorder, to include due to exposure to asbestos is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  A July 2006 Board decision denied the appellant's claim for entitlement to service connection for asbestosis on the basis of no diagnosis of asbestosis.

2.  Evidence received subsequent to the July 2006 Board decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for asbestosis.


CONCLUSIONS OF LAW

1.  The July 2006 Board decision is final as to the claim of entitlement to service connection for asbestosis.  38 U.S.C.A. § 7103(a) (West 2002).

2.  New and material evidence has not been received since the July 2006 Board decision to reopen the claim of entitlement to service connection for asbestosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter dated in July 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The July 2009 letter provided notice of the elements of new and material evidence and the reasons for the prior denial.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant's Social Security Administration records were requested by VA.  In June 2011, the Social Security Administration notified VA that the records had been destroyed.  In February 2013, the RO issued a Formal Finding on the Unavailability of Social Security records.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The RO provided an examination to the appellant in August 2010.  The Court has held that the Board is not required to reopen a previously denied claim solely because the appellant was afforded a VA examination in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Furthermore, the Court has also held that, where the Board has denied reopening, the adequacy of an examination provided by the RO, despite no obligation to do so, is not a viable issue on appeal.  See id., at 461.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  No duty to assist examination provisions could have been violated.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Asbestosis

The appellant has filed a claim to reopen his claim for service connection for asbestosis.  The Board finds that the new and material evidence has not been received.

In December 2001, the RO denied the appellant's claim for entitlement to service connection for asbestos poisoning with lung damage.  The appellant appealed the RO's decision and in July 2006, the Board denied entitlement to service connection for asbestosis.  The Board decision is final.  38 U.S.C.A. § 7103(a) (West 2002).

The Board notes that the RO reopened the appellant's claim for entitlement to service connection for asbestos.  However, the question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the last final denial in July 2006 included the appellant's service treatment records, VA treatment records and a June 2005 VA examination report.  The June 2005 VA examiner found that the appellant had chronic obstructive pulmonary disease (COPD) and emphysema, but found that the appellant did not have asbestosis.  The evidence also included a February 2000 private chest x-ray with an impression of bilateral interstitial fibrosis consistent with asbestosis, but there was no follow up diagnosis or treatment.  In the July 2006 decision, the Board denied the appellant's claim because there was no evidence of record of any diagnosis or treatment for asbestosis.

Since the last final denial, new evidence has been received by VA including VA treatment records and hearing testimony.  The appellant was also afforded an August 2010 VA examination.  The Board finds that none of the evidence is material to the appellant's claim.  Specifically, none of the evidence demonstrates that the appellant has been diagnosed or treated for asbestosis.  A June 2010 CT of the thorax showed the appellant had calcified pretracheal and right hilar nodes indicating previous granulomatous disease, but the CT report did not indicate that the appellant had asbestosis.  Similarly, the August 2010 VA examiner found the appellant had COPD and asbestos exposure, but there was no finding to suggest the appellant has asbestosis.  The appellant's VA treatment records do not indicate that he has been diagnosed with asbestosis.  The appellant testified that he was told he had emphysema, COPD and asthma.  See Hearing Transcript at p. 7.  The appellant did not assert that he has been diagnosed with asbestosis.  Although the appellant's VA treatment records, hearing testimony and August 2010 VA examination are new, the new evidence is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence does not demonstrate that that the appellant has been diagnosed with asbestosis.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  The Board finds that the new evidence of record is new, but not material, and does not raise a reasonably possibility of substantiating the claim.  In the absence of new evidence demonstrating that the appellant has been diagnosed with asbestosis, the appellant's claim to reopen his claim for entitlement to service connection for asbestosis must be denied.


ORDER

New and material evidence not having been received, the claim to reopen a claim for entitlement to service connection for asbestosis is denied.  


REMAND

The appellant has also asserted that he is entitled to service connection for a lung disorder, to include due to exposure to asbestos.`   The appellant has been diagnosed with chronic obstructive pulmonary disease (COPD) during the period on appeal.  See June 2010 VA CT report.  The appellant served in the Navy and asserts that he was exposed to asbestos while serving on a ship.  At a VA examination in August 2010, the VA examiner found that the appellant had COPD and asbestos exposure.  However, the VA examiner did not provide an opinion as to whether the appellant's COPD was caused or aggravated by service, to include exposure to asbestos.  Thus, the Board finds that the VA examination is inadequate and a new VA opinion is necessary to determine whether the appellant has a lung disorder that is related to service, to include due to exposure to asbestos.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Forward the claims file to a VA clinician of appropriate expertise to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the appellant has a lung disorder, to include emphysema and/or COPD, that is related to service, to include due to exposure to asbestos.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the VA clinician determines that another VA examination or medical tests are necessary, such should be accomplished.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a lung disorder, to include due to exposure to asbestos.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


